Vista la moción que antecede, siendo la presente una acción pu-ramente personal en la que no se han embargado bienes algunos de la demandada, Doña Petra. B. Vda. de Marín; no habiendo la corte de distrito adquirido jurisdicción sobre su persona por el mero hecho de habérsele citado por edictos, sin que exista sentencia alguna en contra de ella, y no habiendo comparecido dicha demandada en forma alguna, ni de otra manera sometido su persona a la jurisdicción de la corte, no resultando ella, por tanto, verdadera parte demandada en el presente litigio, se declara con lugar dicha moción y se deja sin efecto la resolución dictada por esta corte con fecha marzo 21, 1934, quedando así reinstalado el pleito para su debida tramitación, sin perjuicio de que las partes discutan más ampliamente la cuestión de falta de jurisdicción con motivo de la cuantía envuelta al someter el caso en su fondo.